[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11086                  AUGUST 15, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                    D. C. Docket No. 05-14074-CR-JEM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

MACK CHARLES WILLIAMS,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 15, 2006)

Before ANDERSON, BIRCH and KRAVITCH, Circuit Judges.

PER CURIAM:

     Mack Charles Williams appeals his 188-month sentence, imposed following
his guilty plea to possession with intent to distribute in excess of five grams of

crack cocaine, in violation of 21 U.S.C. § 841. Because the district court properly

classified Williams as a career offender under U.S.S.G. § 4B1.1, we affirm.

       Williams was indicted for two counts of possession with intent to distribute

in excess of five grams of crack. Pursuant to a written plea agreement, he pleaded

guilty to one count, in exchange for which the second count was dismissed.

      The probation officer calculated the offense level as 34 in light of

Williams’s status as a career offender under U.S.S.G. § 4B1.1, with a 3-level

reduction for acceptance of responsibility, resulting in a total offense level of 31.

In support of the career-offender classification, the probation officer noted two

prior felony convictions for controlled substance offenses. Based on Williams’s

criminal history and his status as a career offender, he received a criminal history

category of VI. The resulting advisory guidelines range was 188 to 235 months

imprisonment. Had Williams not been classified as a career offender, his adjusted

offense level would have been 25, with the same criminal history category,

resulting in a range of 110 to 137 months imprisonment.

      Williams objected, inter alia, to the application of the career-offender

provision because the prior convictions were neither charged in the indictment nor

proven to a jury. He conceded, however, that this court’s case law did not support



                                           2
his argument. At sentencing, the court overruled the objection and sentenced

Williams to 188 months imprisonment. Williams now appeals.

      We review constitutional sentencing issues de novo. United States v. Paz,

405 F.3d 946, 948 (11th Cir. 2005). The district court’s classification of a

defendant as a career offender is a question of law that we also review de novo.

United States v. Gibson, 434 F.3d 1234, 1243 (11th Cir.), cert. denied, (No. 05-

10963) ( Jun. 19, 2006).

      In Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140

L.Ed.2d 350 (1998), the Supreme Court held that prior convictions need not be

proven to a jury beyond a reasonable doubt. We are bound by that decision.

United States v. Martinez, 434 F.3d 1318, 1323 (11th Cir.), cert. denied, (No. 05-

11248) (Jun. 26, 2006). And we have repeatedly held that Almendarez-Torres

remains good law. United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005).

      Moreover, in Blakely v. Washington, 542 U.S. 296 (2004), and United

States v. Booker, 543 U.S. 220 (2005), the Supreme Court reaffirmed its holding

that prior convictions need not be proven to a jury, and nothing in Shepard v.

United States, 544 U.S. 13 (2005), alters this conclusion. United States v.

Camacho-Ibarquen, 410 F.3d 1307, 1316 n.3 (11th Cir. 2005). Therefore, we

reject Williams’s argument. See Martinez, 434 F.3d at 1323; Gibson, 434 F.3d at



                                          3
1244. Accordingly, we AFFIRM.




                                4